Name: Commission Regulation (EC) No 179/94 of 28 January 1994 amending Regulations (EEC) No 1912/92 and (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands and the Azores and Madeira with products from the beef and veal sector
 Type: Regulation
 Subject Matter: economic policy;  regions of EU Member States;  trade;  animal product
 Date Published: nan

 29 . 1 . 94 Official Journal of the European Communities No L 24/35 COMMISSION REGULATION (EC) No 179/94 of 28 January 1994 amending Regulations (EEC) No 1912/92 and (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands and the Azores and Madeira with products from the beef and veal sector Whereas application of the criteria for the fixing of Community aid to the current market situation in the sector concerned and, in particular, to the rates or prices for those products in the European part of the Com ­ munity and on the world market results in the aid for supplying the Canary Islands and Madeira with products from the beef and veal sector being fixed at the amounts shown in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 4 (4) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as amended by Commission Regulation (EEC) No 1974/93, and in particular Article 10 thereof, Whereas Annex II to Commission Regulation (EEC) No 1912/92 of 10 July 1992 laying down detailed imple ­ menting rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector (4), as last amended by Regulation (EC) No 3035/93 (*), fixes the aid for products included in the fore ­ cast supply balance and coming from the Community market ; Whereas Annex II to Commission Regulation (EEC) No 1913/92 of 10 July 1992 laying down detailed implemen ­ ting rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector (% as last amended by Regulation (EC) No 3035/93, fixes the aid for products included in the forecast supply balance and coming from the Community market ; Article 1 1 . Annex II to Regulation (EEC) No 1912/92 is hereby replaced by Annex I to this Regulation . 2. Annex II to Regulation (EEC) No 1913/92 is hereby replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p . 13 . 0 OJ No L 180, 23 . 7. 1993, p. 26. 0 OJ No L 173, 27. 6. 1992, p . 1 . (4) OJ No L 192, 11 . 7. 1992, p . 31 . 0 OJ No L 272, 4. 11 . 1993, p. 9. (6) OJ No L 192, 11 . 7. 1992, p. 35. No L 24/36 Official Journal of the European Communities 29 . 1 . 94 ANNEX I 'ANNEX II Aid amounts for products referred to in Annex I and coming from the Community market Product code Amount of aid (ECU/100 kg net weight) 0201 10 00 110 (') 77 0201 10 00 120 58 0201 10 00 130 (') 104 0201 10 00 140 79 0201 20 20 110 (') 104 0201 20 20 120 79 0201 20 30 110 (') 77 0201 20 30 120 58 0201 20 50 110 (') 131 0201 20 50 120 100 0201 20 50 130 (') 77 0201 20 50 140 58 0201 20 90 700 58 0201 30 00 100 (2) 188 0201 30 00 150 (6) 113 0201 30 00 190 (6) 76 020210 00 100 48,50 0202 10 00 900 65,50 0202 20 10 000 65,50 0202 20 30 000 48,50 0202 20 50 100 82,50 0202 20 50 900 48,50 0202 20 90 100 48,50 0202 30 90 400 (6) 93 0202 30 90 500 (6) 62,50 1602 50 10 190 48,50 1602 50 10 240 29 1602 50 10 260 21 1602 50 10 280 13 1602 50 31 195 36 1602 50 31 395 36 1602 50 39 195 36 1602 50 39 395 36 1602 50 39 495 36 .1602 50 39 505 36 1602 50 39 595 36 1602 50 39 615 36 1602 50 39 625 16 1602 50 39 705 29 1602 50 39 805 21 1602 50 39 905 13 1602 50 80 195 36 1602 50 80 395 36 1602 50 80 495 36 1602 50 80 505 36 1602 50 80 515 16 1602 50 80 595 36 1602 50 80 615 36 1602 50 80 625 16 1602 50 80 705 29 1602 50 80 805 21 1602 50 80 905 13 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87, as last amended by Regulation (EC) No 3567/93 (OJ No L 327, 28 . 12. 1993, p. 1 ).' 29 . 1 . 94 Official Journal of the European Communities No L 24/37 ANNEX II ANNEX II Aid amounts for products referred to in Annex I and coming from the Community market Product code Amount of aid (ECU/100 kg net weight) 0201 10 00 110 (') 77 0201 10 00 120 58 0201 10 00 130 (') 104 0201 10 00 140 79 0201 20 20 110 (') 104 0201 20 20 120 79 0201 20 30 110 (') 77 0201 20 30 120 58 0201 20 50 110 (') 131 0201 20 50 120 100 0201 20 50 130 (') 77 0201 20 50 140 58 0201 20 90 700 58 0201 30 00 100 (2) 188 . 0201 30 00 150 (6) 113 0201 30 00 190 (6) 76 0202 10 00 100 58 0202 10 00 900 79 0202 20 10 000 79 0202 20 30 000 58 0202 20 50 100 100 0202 20 50 900 58 0202 20 90 100 58 0202 30 90 400 (6) 113 0202 30 90 500 f) 76 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87, as last amended by Regulation (EC) No 3567/93 (OJ No L 327, 28 . 12. 1993 , p. 1 ).'